POWELL, Judge.
Thomas Ben Richardson was charged by information filed in the district court of Logan County with the crime of larceny of domestic animals, was tried before a jury, and a verdict of guilty was returned, but the jury being unable to agree upon the punishment to be assessed, left that to the court, who assessed a penalty of seven years confinement in the penitentiary.
The record was filed in this court on October 31, 1956, and a brief was due within thirty days thereafter. No brief has ever been filed. Nevertheless, the case was set for oral argument on the March 6, 1957 docket. No one appeared in the case.
The petition in error is simply to the effect that the verdict is contrary to law, and that the punishment is excessive.
We have read the entire record, and find no error. * The evidence was overwhelming that defendant stole ten head of cattle, the property of C. H. Trotter, and received for them a check in the amount of $733.22 from the National Livestock Commission Company.
Finding no error in the record, the judgment of conviction must be, and is affirmed. Arnold v. State, 71 Okl.Cr. 166, 110 P.2d 309; Patterson v. State, 97 OkL Cr. 252, 261 P.2d 903.
BRETT, P. J., and NIX, J., concur.